Conlan, J.
The action was to recover the commissions of a broker in finding a customer for the purchase of certain premises which the defendant had for sale in New York city. It appears that the defendant engaged the plaintiff to find him a purchaser for the premises, which he had for sale, and fixed the amount of the consideration to be paid therefor. It also appears that the plaintiff found such a person and one ready and able to carry out the agreement between the parties, and that then it was objected by the defendant that his wife would not consent to the arrangement, and upon this state of facts there was a recovery in the plaintiff’s favor.
An examination of the record does not show any reason why the judgment should be disturbed. The judgment is, therefore, with the order appealed from, affirmed, with costs.
McCarthy and Schuchman, JJ., concur.
Judgment and order affirmed, with costs.